Title: William Young to Thomas Jefferson, 20 January 1819
From: Young, William
To: Jefferson, Thomas


          
            Respected Friend,
            Boston Jany. 20th 1819.—
          
          The mention of your name in print, or conversation, always affords me a peculiar pleasure; and am always ready to defend your well merited fame, whenever I hear it called in question. But, my Honoured Friend, there is one thing, for which I am in want of data, when the subject is mentioned, and on which, I have heretofore ventured to presume:—It is, your opinion of the sacred writings, and the character of Jesus Christ, “The Saviour of Sinners”?
          You have now arrived at a good old age,—have read “many books,”—have seen much of men in various situations of human nature,—and must now, from your accumulated experience, “be no longer in doubt, between two opinions.”
          The last words of Dr Franklin, to a young man, were in favour of the truth of Divine Revelation. Washington! Newton! and other great minds, were in favour of the truth of the claims of “The Holy Bible”!—Will you favour me; by sparing from your scientific labours, and literary pleasures; one hours writing in a letter on this subject?
          What are your views of the claims of The Bible, as being a Divine Revelation, from the Supreme Being by the inspiration of the prophets &c. And the character of Jesus Christ, as the Saviour of men, from the guilt and punishment, due for the transgressions of the law of God, according to the doctrins of the Apostles of the religion of Christ?—
          
            The above favour will be very highly esteemed by yours &c very Respectfully.
            William Young
          
        